

Exhibit 10.10

NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT
THIS AMENDED AND RESTATED ESCROW AGREEMENT (the “Agreement”) is made and entered
into as of the 12th day of November, 2015, by and among NorthStar/RXR New York
Metro Real Estate, Inc. (formerly known as “NorthStar/RXR New York Metro Income,
Inc.), a Maryland corporation (the “Company”), NorthStar Securities, LLC
(formerly known as NorthStar Realty Securities, LLC) (the “Dealer Manager”) and
UMB Bank, N.A., as escrow agent (the “Escrow Agent”).
WHEREAS, the Company proposes to offer for sale (the “Offering”), on a
continuing basis, up to $1,800,000,000 in Class A shares and Class T shares of
the Company’s common stock, par value $0.01 per share (collectively, the
“Shares”) (excluding the shares of its common stock to be offered and sold
pursuant to the Company’s distribution reinvestment plan), pursuant to the terms
of the prospectus (the “Prospectus”) attached hereto as Exhibit A and contained
in the registration statement on Form S-11, as amended, originally filed with
the Securities and Exchange Commission on November 26, 2014 under the Securities
Act of 1933;
WHEREAS, the Company, the Dealer Manager and the Escrow Agent previously entered
into that certain Escrow Agreement, dated February 4, 2015 (the “Original Escrow
Agreement”);
WHEREAS, the board of directors of the Company has determined to reclassify the
Shares offered pursuant to the Offering into Class A shares, $0.01 par value per
share, and Class T shares, $0.01 par value per share, and, as a result, the
Company, the Dealer Manager and the Escrow Agent desire to amend and restate the
Original Escrow Agreement to reflect the reclassification of Shares.
WHEREAS, the Dealer Manager is a registered broker-dealer and member of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and has entered into an
agreement with the Company and NorthStar/RXR Operating Partnership, LP to serve
as the dealer manager for the Offering (the “DMA”) and will offer the Shares
through other participating dealers that are registered under applicable federal
and state securities laws and that are members of FINRA (the “Dealers”);
WHEREAS, it is anticipated that investors will subscribe for the Shares and will
provide the Dealers with subscription payments for such Shares (the
“Subscription Payments”), which subscriptions will be contingent upon (i) their
respective acceptances by the Company and (ii) the Company’s acceptance of
Subscription Payments aggregating $2,000,000 (the “Minimum Amount”) deposited
into escrow;
WHEREAS, the Company, the Dealer Manager (with respect to any sales made by the
Dealer Manager) or the Dealers desire to deposit funds contributed by the
Subscribers (as defined below) with the Escrow Agent, to be held for the benefit
of the Subscribers (as defined below) and the Company until such time as
subscriptions for the Minimum Amount have been deposited into escrow or
otherwise in accordance with the terms of this Agreement;
WHEREAS, the Escrow Agent has agreed to receive and hold in escrow all
Subscription Payments until the earlier of (i) such time as subscriptions for
the Minimum Amount have been received and accepted by the Company or (ii) the
close of business on the date exactly one year after the original effective date
of the Prospectus (the Company shall provide written notice of such date to the
Escrow Agent) (the “Minimum Subscription Termination Date”), and to hold and
distribute such Subscription Payments in accordance with the terms and
conditions herein set forth; and
WHEREAS, the Escrow Agent is willing to accept appointment as the escrow agent
for only the expressed duties, terms and conditions outlined herein.
NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto agree as follows:

NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT



--------------------------------------------------------------------------------




1.    Appointment of Escrow Agent. The Company and the Dealer Manager hereby
appoint the Escrow Agent to serve as escrow agent, and the Escrow Agent hereby
accepts such appointment, each in accordance with the terms of this Agreement.
2.    Subscription Payments. An investor subscribing to purchase Shares (the
“Subscriber”) will be instructed by the Dealer Manager (with respect to any
sales made by the Dealer Manager) or the Dealers to remit the purchase price in
the form of checks, drafts or money orders (the “Payment Instruments”) payable
to the order of, or funds wired in favor of, “UMB Bank, N.A., as escrow agent
for NorthStar/RXR New York Metro Real Estate, Inc.” or “UMB Bank, N.A., as
escrow agent for NorthStar/RXR New York Metro Real Estate” (the “Escrow
Account”), or, after the Company meets the Minimum Amount, payable to the order
of, or funds wired in favor of “NorthStar/RXR New York Metro Real Estate, Inc.”
or “NorthStar/RXR New York Metro Real Estate.” Any Payment Instrument not
conforming to the foregoing instructions shall be returned to the Subscriber not
later than the end of the next business day following receipt by the Dealer
Manager (with respect to any sales made by the Dealer Manager) or the Dealers of
such Payment Instrument. Payment Instruments received by the Dealer Manager
(with respect to any sales made by the Dealer Manager) which conform to the
foregoing instructions shall be transmitted by noon of the next business day
following receipt by the Dealer Manager to the Escrow Agent or, after the
Company has received and accepted the Minimum Amount, to the Company as
indicated in the foregoing instructions. Payment Instruments received by the
Dealers which conform to the foregoing instructions shall be transmitted for
deposit pursuant to one of the following methods: (i) where, pursuant to a
Dealer’s internal supervisory procedures, internal supervisory review is
conducted at the same location at which Payment Instruments are received from
subscribers, then, by noon of the next business day following receipt by such
Dealer, the Dealer will transmit the Payment Instrument to the Escrow Agent or,
after the Company has received and accepted the Minimum Amount, to the Company
as indicated in the foregoing instructions; and (ii) where, pursuant to a
Dealer’s internal supervisory procedures, final internal supervisory review is
conducted at a different location (the “Final Review Office”), then Payment
Instruments will be transmitted by such Dealer to the Final Review Office by
noon of the next business day following receipt by such Dealer.  The Final
Review Office will in turn, by noon of the next business day following receipt
by the Final Review Office, transmit such Payment Instrument to the Escrow Agent
or, after the Company has received and accepted the Minimum Amount, to the
Company as indicated in the foregoing instructions. Such Subscription Payments
shall be retained in the Escrow Account by the Escrow Agent and invested as set
forth in Section 7 and shall be deposited within one (1) business day of
receipt.
In the event that any Payment Instruments deposited in the Escrow Account prove
uncollectible after the funds represented thereby have been released by the
Escrow Agent to the Company, then the Company shall promptly reimburse the
Escrow Agent for any and all costs incurred for such, upon request, and the
Escrow Agent shall deliver the uncollectible Payment Instrument to the Company.
The Escrow Agent shall be under no duty or responsibility to enforce collection
of any check delivered to it hereunder. Notwithstanding the foregoing, if any
Subscriber exercises any right provided by law to rescind his or her
subscription, the Escrow Agent shall, upon notice from the Company or the Dealer
Manager, return to such Subscriber all Subscription Payments pertaining to such
subscription, together with any earnings thereon during the period that such
payments were held by the Escrow Agent under this Agreement.
3.    Subscriber Identity. All Subscription Payments deposited shall be
considered the property of the Subscribers and shall be held for the benefit of
such Subscribers and shall not be: (i) commingled with the monies or become an
asset of the Company, (ii) subject to any claim by any affiliate of the Company,
any associate of the Company or any underwriter or (iii) subject to any liens or
charges by the Company or the Escrow Agent, or judgments or creditors’ claims
against the Company, until released to the Company as hereinafter provided. The
Escrow Agent will not use any information received by it for any purpose other
than to fulfill its obligations as the Escrow Agent. The Escrow Agent agrees to
treat all Subscriber information as confidential and to treat the Subscriber’s
identity and personal information as protected under the Gramm Leach-Bliley Act
and the privacy standards and requirements of any other applicable federal or
state law, and its own internal privacy policies and procedures, each as may be
amended from time to time.
4.    Disbursement of Subscription Payments and Escrow Income. On a weekly
basis, and at the end of the third business day following the Minimum
Subscription Termination Date (and more frequently, if

2
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT









--------------------------------------------------------------------------------




requested by the Company), the Escrow Agent shall notify the Company of the
amount of Subscription Payments received and collected (the “Collected Funds”)
since the last report. If the Collected Funds are in an amount equal to or
greater than the Minimum Amount at any time prior to the Minimum Subscription
Termination Date, and the Company has delivered a written notice (the “Notice”)
stating that the Company has received Collected Funds for the Minimum Amount and
the Dealer Manager has confirmed that all of the conditions precedent to the
release of the subscriptions from escrow pursuant to Section 6 of the DMA have
been satisfied, then the Escrow Agent shall deliver the Collected Funds and all
earnings thereon to the Company when and as directed by the Notice. After the
Minimum Amount has been raised, the Escrow Account shall remain open for ten
business days. At the close of business on the tenth business day following the
date on which the Minimum Amount is raised, the Escrow Agent will close the
Escrow Account. Until the Escrow Account closes, Subscription Payments may
continue to be deposited into the Escrow Account; provided, however, that at the
instruction of the Company to the Escrow Agent, Subscription Proceeds shall
either be (i) transferred from the Escrow Account to the Company’s transfer
agent for deposit into an account designated by the Company or (ii) deposited
directly into a commercial account in the name of the Company that has
previously been established by the Company with the Escrow Agent.
If the Collected Funds are not greater than or equal to the Minimum Amount on
the Minimum Subscription Termination Date, the Escrow Agent shall (i) notify the
Company and the Dealer Manager immediately following the Minimum Subscription
Termination Date and (ii) promptly following the Minimum Subscription
Termination Date refund to each of the Subscribers all sums paid by the
Subscribers, with a pro rata portion of any interest earned thereon.
In the event the Escrow Agent receives written notice from the Company or the
Dealer Manager that the Company or the Dealer Manager has rejected a
Subscriber’s subscription, the Escrow Agent shall pay to the applicable
Subscriber, within ten (10) business days after receiving notice of the
rejection, by first class United States Mail the Subscription Payment paid by
the Subscriber for Shares and collected by the Escrow Agent, without interest
and without deduction.
5.    Duty and Liability of the Escrow Agent. The sole duty of the Escrow Agent,
other than as herein specified, shall be to receive the Subscription Payments
and hold them subject to release, in accordance herewith, and the Escrow Agent
shall be under no duty to determine whether the Company or the Dealer Manager is
complying with requirements of this Agreement or the Prospectus in tendering to
the Escrow Agent said proceeds of the sale of the Shares. The Escrow Agent shall
have the right to perform any of its duties hereunder through its agents,
attorneys, custodians or nominees. The Escrow Agent may conclusively rely upon
and shall be protected in acting upon any statement, certificate, notice,
request, consent, order or other document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties. The
Escrow Agent shall have no duty or liability to verify any such statement,
certificate, notice, request, consent, order or other document, and its sole
responsibility shall be to act only as expressly set forth in this Agreement.
The Escrow Agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection with this Agreement unless first indemnified to
its satisfaction. The Escrow Agent may consult and hire counsel in respect of
any question arising under this Agreement, and the Escrow Agent shall not be
liable for any action taken or omitted in good faith upon advice of such
counsel.
The Escrow Agent is acting solely as escrow agent hereunder and owes no duties,
covenants or obligations, fiduciary or otherwise, to any other person by reason
of this Agreement, except as otherwise stated herein, and no implied duties,
covenants or obligations, fiduciary or otherwise, shall be read into this
Agreement against the Escrow Agent. In no event shall the Escrow Agent be
liable, directly or indirectly, for any (i) damages, losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which have been finally adjudicated to have directly resulted from the Escrow
Agent’s gross negligence or willful misconduct, or (ii) special, indirect or
consequential losses or damages of any kind whatsoever (including without
limitation lost profits), even if the Escrow Agent has been advised of the
possibility of such losses or damages and regardless of the form of action. The
parties agree that the Escrow Agent has no role in the preparation of the
Prospectus or other Offering documents, has not reviewed any such documents and
makes no representations or warranties with respect to the information contained
therein or omitted therefrom. The Escrow Agent agrees that it may be named in
the Prospectus and Offering documents, solely to the extent necessary to
describe this Agreement

3
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT





--------------------------------------------------------------------------------




and the duties of the Escrow Agent herein. The Escrow Agent shall have no
obligation, duty or liability with respect to compliance with any federal or
state securities, disclosure or tax laws concerning the Offering documents or
the issuance, offering or sale of the Shares. The Escrow Agent shall have no
duty or obligation to monitor the application and use of the Subscription
Payments once transferred to the Company, that being the sole obligation and
responsibility of the Company. No provision of this Agreement shall require the
Escrow Agent to risk or advance its own funds or otherwise incur any financial
liability in the performance of its duties or the exercise of its rights
hereunder.
6.    Escrow Agent Fee. The Escrow Agent shall be entitled to compensation for
its services, as stated in the fee schedule attached hereto as Exhibit B, which
compensation shall be paid by the Company. Subject to the provisions of Section
10, the fee agreed upon for the services rendered hereunder in Exhibit B is
intended as full compensation for the Escrow Agent’s services as contemplated by
this Agreement. Notwithstanding anything contained herein to the contrary, in no
event shall any fee, reimbursement for costs and expenses, indemnification for
damages incurred by the Escrow Agent or monies whatsoever be paid out of or
chargeable to the income of assets of the Escrow Account. The Company’s
obligations under this Section 6 shall survive the resignation or removal of the
Escrow Agent and the assignment or termination of this Agreement.
7.    Investment of Subscription Payments. The Escrow Agent shall invest all
Collected Funds in a UMB Bank, N.A. Money Market Deposit Account, titled UMB
Money Market Special, unless otherwise instructed in writing by the Company.
Any interest received by the Escrow Agent with respect to the Collected Funds,
including reinvested interest, shall become part of the proceeds of the Escrow
Account (the “Escrow Income”), and shall be disbursed to the Company if
Collected Funds, including interest earnings, total the Minimum Amount. Any loss
or expense incurred as a result of an investment or sale of investment will be
borne by the Escrow Account.
The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment.
The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. The Escrow Agent shall
send statements to each of the parties hereto on a monthly basis reflecting
activity in the Escrow Account for the preceding month. No statement need be
rendered for the Escrow Account if no activity occurred for such month.
The Company and the Dealer Manager acknowledge and agree that the delivery of
the escrowed property is subject to the sale and final settlement of permitted
investments. Proceeds of a sale of permitted investments will be delivered on
the business day on which the appropriate instructions are delivered to the
Escrow Agent if received prior to the deadline for same day sale of such
permitted investments. If such instructions are received after the applicable
deadline, proceeds will be delivered on the next succeeding business day.
8.    Tax Reporting. As of each calendar year-end, the Escrow Agent shall report
to the Internal Revenue Service (the “IRS”) and to the Company or Subscribers
all income earned from the investment of any sum held in the Escrow Account
against the Company or each Subscriber, as and to the extent required under the
provisions of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (the “Code”). For the avoidance of doubt, all interest or
other taxable income earned on the Collected Funds in any tax year shall be
taxable to the person or entity receiving the interest or other taxable income.
On or before the date hereof, the Company shall provide the Escrow Agent with a
certified tax identification number by furnishing appropriate IRS form W-9 or
W-8 and other forms and documents that the Escrow Agent may reasonably request,
including without limitation a form W-9 or W-8 for each Subscriber. The parties
hereto understand that if such tax reporting documentation is not so certified
to the Escrow Agent, the Escrow Agent may be required by the Internal Revenue
Code of 1986, as amended, to withhold a portion of any interest or other income
earned on the Collected Funds pursuant to this Agreement for the Escrow Agent is
not required to prepare and file any income or other tax returns applicable to
the Escrow Account with the IRS or

4
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT









--------------------------------------------------------------------------------




required state and local departments of revenue for years income is earned in
any particular tax year. Any taxes payable on income earned from the investment
of any sums held in the Escrow Account shall be paid by the Company or each
Subscriber in the year in which disbursed and to the extent required under the
provisions of the Code.
To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of funds held or payments made
hereunder, the Escrow Agent shall satisfy such liability to the extent possible
from the Collected Funds. The Company agrees to indemnify and hold the Escrow
Agent harmless from and against any taxes, additions for late payment, interest,
penalties and other expenses that may be assessed against the Escrow Agent on or
with respect to any payment or other activities under this Agreement unless any
such tax, addition for late payment, interest, penalties and other expenses
shall arise out of or be caused by the gross negligence or willful misconduct of
the Escrow Agent. The terms of this paragraph shall survive the assignment or
termination of this Agreement and the resignation or removal of the Escrow
Agent.
9.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) on the date of service if served personally on the party to whom notice is
to be given, (ii) on the day of transmission if sent by electronic transmission,
and confirmation of receipt is obtained promptly after completion of
transmission, (iii) on the day of transmission if sent by facsimile transmission
to the facsimile number given below, and written confirmation of receipt is
obtained promptly after completion of transmission, (iv) on the day after
delivery to the United Parcel Service or similar overnight courier or the
Express Mail service maintained by the United States Postal Service and sent via
overnight delivery or (v) on the fifth day after mailing, if mailed to the party
to whom notice is to be given, by first class mail, registered or certified,
postage prepaid, and properly addressed, return receipt requested, to the party
as follows:
If to Company:
NorthStar/RXR New York Metro Real Estate, Inc.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald J. Lieberman, Executive Vice President, General Counsel and
Secretary
Fax: (212) 547-2700
If to the Dealer Manager:
NorthStar Securities, LLC
5299 DTC Blvd., Ste. 900
Greenwood Village, CO 80111
Attention: W. Timothy Toole
Fax: (303) 648-5142
If to the Escrow Agent:
UMB Bank, N.A.
1010 Grand Blvd, 4th Floor
Corporate Trust & Escrow Services
Attention: Lara L. Stevens
Kansas City, MO 64106
Email: lara.stevens@umb.com
Fax: (816) 860-3029
Checks should be delivered to the following address:
UMB Bank, N.A.
1010 Grand Blvd, 4th Floor
Corporate Trust & Escrow Services

5
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT





--------------------------------------------------------------------------------




Attention: Lara L. Stevens
Kansas City, MO 64106
Acct Name: UMB Escrow Agent for NorthStar/RXR New York Metro Real Estate, Inc.
Wires to the Escrow Agent should be directed to the following:
UMB Bank, N.A.
ABA: 101000695
A/C #: 9872189213
Trust Clearing Acct
Ref: NorthStar/RXR New York Metro Real Estate, Inc.
Attention: Lara L. Stevens
Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
10.    Indemnification of the Escrow Agent. The Company and the Dealer Manager
hereby jointly and severally indemnify, defend and hold the Escrow Agent (and
its officers, directors, employees and agents) harmless from and against any and
all loss, claim, liability, cost, damage and expense, including, without
limitation, reasonable counsel fees and expenses, which the Escrow Agent may
suffer or incur by reason of any action, claim or proceeding brought against the
Escrow Agent arising out of or relating in any way to this Agreement or any
transaction to which this Agreement relates unless such action, claim or
proceeding is the result of the willful misconduct or gross negligence of the
Escrow Agent. The provisions of this section shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.
11.        Attachment of Escrow Account; Compliance with Legal Orders. In the
event that any escrow property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the property deposited under this Agreement, the Escrow
Agent is hereby expressly authorized, in its sole discretion, to obey and comply
with all writs, orders or decrees so entered or issued, which it is advised by
legal counsel of its own choosing is binding upon it, whether with or without
jurisdiction, and in the event that the Escrow Agent obeys or complies with any
such writ order or decree it shall not be liable to any of the parties hereto or
to any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree being subsequently reversed,
modified, annulled, set aside or vacated.
12.    Successors and Assigns.
(i)    Except as otherwise provided in this Agreement, no party hereto shall
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties hereto and any such attempted assignment
without such prior written consent shall be void and of no force and effect.
This Agreement shall inure to the benefit of and shall be binding upon the
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.
(ii)    Notwithstanding the above, any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor Escrow Agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
13.        Term. This Agreement shall terminate within thirty (30) days of
receipt of written notice of termination by the Company and the Dealer Manager
to the Escrow Agent. In the event of the release of all Subscriber funds and all
accrued interest in accordance with Section 4 of this Agreement, this Agreement
shall terminate and the Escrow Agent shall be relieved of all responsibilities
in connection with the Escrow Account, except claims which are occasioned by its
gross negligence or willful misconduct.

6
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT









--------------------------------------------------------------------------------




14.        Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof. Each party hereby consents to the personal jurisdiction and
venue of any court of competent jurisdiction in the State of New York.
15.    Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void or
unenforceable, then such provision shall not impair the operation of or affect
any other provision of this Agreement, and all of the other provisions of this
Agreement shall remain in full force and effect.
16.    Amendments; Waivers. This Agreement may be amended or modified, and any
of the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto or, in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.
17.    Entire Agreement; Counterparts. This Agreement contains the entire
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow. This Agreement, and
any amendments hereto, may be executed by the parties hereto in two or more
counterparts, each of which shall be deemed an original.
18.    Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
19.    Disputes. In the event of a disagreement among any of the parties to this
Agreement, or among them or any other person resulting in adverse claims and
demands being made in connection with or from any property in the Escrow
Account, the Escrow Agent shall be entitled to refuse to comply with any such
claims or demands as long as such disagreement may continue, and in so refusing,
shall make no delivery or other disposition of any property then held by it in
the Escrow Account under this Agreement, and in so doing, the Escrow Agent shall
be entitled to continue to refrain from acting until (i) the right of adverse
claimants shall have been finally settled by binding arbitration or finally
adjudicated in a court assuming and having jurisdiction of the property involved
herein or affected hereby or (ii) all differences shall have been adjusted by
agreement and the Escrow Agent shall have been notified in writing of such
agreement signed by the parties hereto.
In the event of such dispute, the Escrow Agent shall be entitled, in its
discretion and judgment, to tender into the registry or custody of any court of
competent jurisdiction all money or property in its hands under this Agreement,
together with such legal pleadings as the Escrow Agent deems appropriate, and
thereupon be discharged from all further duties and liabilities under this
Agreement. In the event of any uncertainty as to its duties hereunder, the
Escrow Agent may refuse to act under the provisions of this Agreement pending
order of a court of competent jurisdiction and the Escrow Agent shall have no
liability to the Company, the Dealer Manager or to any other person as a result
of such action. Any such legal action may be brought in such court as the Escrow
Agent shall determine to have jurisdiction thereof. The filing of any such legal
proceedings shall not deprive the Escrow Agent of its compensation earned prior
to such filing. All costs, expenses and reasonable attorneys' fees the Escrow
Agent incurs in connection with such proceeding shall be paid by the Company.
20.    Limited Purpose. The Company and the Dealer Manager hereby acknowledge
that the Escrow Agent is serving as the escrow agent only for the limited
purposes herein set forth, and hereby agree that they will not represent or
imply that the Escrow Agent, by serving as the Escrow Agent hereunder or
otherwise, has investigated the desirability or advisability of investment in
the Company or have approved, endorsed or passed upon the merits of the Shares,
nor shall they use its name in any manner whatsoever in connection with the
offer or sale of the Shares other than by acknowledgment that the Escrow Agent
has agreed to serve as the Escrow Agent for the limited purposes set forth
herein.

7
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT





--------------------------------------------------------------------------------




21.    Resignation. The Escrow Agent may resign upon thirty (30) days’ advance
written notice to the Company and the Dealer Manager. Such resignation shall
become effective on the date specified in such notice, which shall be not
earlier than thirty (30) days after such written notice has been given. In the
event of any such resignation, a successor escrow agent, which shall be a bank
or trust company organized under the laws of the United States of America, shall
be appointed by the mutual agreement of the Company and the Dealer Manager. Any
such successor escrow agent shall deliver to the Company and the Dealer Manager
a written instrument accepting such appointment, and thereupon shall succeed to
all the rights and duties of the Escrow Agent hereunder and shall be entitled to
receive the Collected Funds from the Escrow Agent. The Escrow Agent shall
promptly pay the Subscription Payments in the Escrow Account, including interest
thereon, to the successor escrow agent. If a successor escrow agent is not
appointed by the Company or the Dealer Manager within the thirty (30) day period
following such notice, the Escrow Agent may petition any court of competent
jurisdiction to name a successor escrow agent. All costs, expenses and
reasonable attorneys’ fees the Escrow Agent incurs in connection with such
proceeding shall be paid by the Company.
22.    Removal. The Escrow Agent may be jointly removed by the Company and the
Dealer Manager at any time, by written notice executed by both of them (which
may be executed in counterparts) provided to the Escrow Agent, which instrument
shall become effective on the date specified in such written notice. The removal
of the Escrow Agent shall not deprive the Escrow Agent of its compensation
earned prior to such removal. In the event of any such removal, a successor
escrow agent, which shall be a bank or trust company organized under the laws of
the United States of America, shall be appointed by the mutual agreement of the
Company and the Dealer Manager. Any such successor escrow agent shall deliver to
the Company and the Dealer Manager a written instrument accepting such
appointment, and thereupon shall succeed to all the rights and duties of the
Escrow Agent hereunder and shall be entitled to receive the Collected Funds from
the Escrow Agent. The Escrow Agent shall promptly pay the Subscription Payments
in the Escrow Account, including interest thereon, to the successor escrow
agent. If a successor escrow agent is not appointed by the Company or the Dealer
Manager within the thirty (30) day period following such notice, the Escrow
Agent may petition any court of competent jurisdiction to name a successor
escrow agent. All costs, expenses and reasonable attorneys' fees the Escrow
Agent incurs in connection with such proceeding shall be paid by the Company.
23.    Maintenance of Records. The Escrow Agent shall maintain accurate records
of all transactions hereunder. Promptly after the termination of this Agreement,
and as may from time to time be reasonably requested by the Company before such
termination, the Escrow Agent shall provide the Company with a copy of such
records, certified by the Escrow Agent to be a complete and accurate account of
all transactions hereunder. The authorized representatives of the Company and
the Dealer Manager shall also have access to the Escrow Agent’s books and
records to the extent relating to its duties hereunder, during normal business
hours upon reasonable notice to the Escrow Agent, and at the requesting party’s
expense.
24.    Force Majeure. No party to this Agreement shall be liable to any other
party for losses arising out of, or the inability to perform its obligations
under the terms of this Agreement, due to acts of God, which shall include, but
shall not be limited to, fire, floods, strikes, mechanical failure, war, riot,
nuclear accident, earthquake, terrorist attack, computer piracy, cyber-terrorism
or other acts beyond the control of the parties hereto.
25.    Representatives. The applicable persons designated on Exhibit C hereto
have been duly appointed to act as its representatives hereunder and have full
power and authority to execute and deliver any written directions, to amend,
modify or waive any provision of this Agreement and to take any and all other
actions on behalf of the Company or the Dealer Manager, as applicable, under
this Agreement, all without further consent or direction from, or notice to, it
or any other party.
26.    USA PATRIOT Act. The Company and the Dealer Manager acknowledge that a
portion of the identifying information set forth on Exhibit C is being requested
by the Escrow Agent in connection with the USA Patriot Act, Pub. L. 107-56 (the
“Act”), and the Company and the Dealer Manager agree to provide any additional
information requested by the Escrow Agent in connection with the Act or any
similar legislation or regulation to which Escrow Agent is subject, in a timely
manner.

8
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT









--------------------------------------------------------------------------------




27.    Illegal Activities. The Escrow Agent shall have the rights in its sole
discretion to not accept appointment as escrow agent and reject funds and
collateral from any party in the event that Escrow Agent has reason to believe
that such funds or collateral violate applicable banking practices or applicable
laws or regulations, including but not limited to the Patriot Act. In the event
of suspicious or illegal activity and pursuant to all applicable laws,
regulations and practices, the other parties to this Agreement will assist
Escrow Agent and comply with any reviews, investigations and examinations
directed against the deposited funds.
[Remainder of page intentionally left blank]





9
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the day and year first set forth above.
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC., the Company
By:
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel and Secretary



NORTHSTAR SECURITIES, LLC, as Dealer Manager
By:
/s/ W. Timothy Toole
Name:
W. Timothy Toole
Title:
President



UMB BANK, N.A., as Escrow Agent
By:
/s/ Lara L. Stevens
Name:
Lara L. Stevens
Title:
Vice President




























10
NORTHSTAR/RXR NEW YORK METRO REAL ESTATE, INC.
AMENDED AND RESTATED ESCROW AGREEMENT







